MEMORANDUM**
Kenneth Wayne appeals pro se the district court’s judgment dismissing for lack of standing his 42 U.S.C. § 1983 action alleging police officers and various local officials violated Thomas and Samuel New-combs’ constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal for lack of standing. Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir.1997). We affirm.
A power of attorney does not confer standing to assert another party’s constitutional claims or authority to represent another party in court. See id. Therefore, the district court properly dismissed for lack of standing.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.